Title: To James Madison from Caesar A. Rodney, 18 January 1802
From: Rodney, Caesar A.
To: Madison, James


Honored & Dear Sir,
Dover Monday Morng. Jany. 18th. 1802.
I had the pleasure of receiving your letter of the 1st inst: on the 5th. of this month. I waited at Wilmington for its’ arrival, considering it essential that I should hear from Government before my departure for this place, in order that arrangements might be made corr⟨es⟩pondent with the advice received. Permit me to express my sincere thanks for the confidence you have reposed in us who act in this quarter, & particularly as it relates to myself. I trust that in no one step which we have taken on this interesting occasion (which like comparing M⟨antu?⟩a to Rome, has resembled the late contest in the General government) have we forfeited any part of it. The scene acted in Dover for some days past really resembled in miniature, the more important one at Washington & I feel extremely happy in being able to communic⟨a⟩te to you at this moment the agreeable intelligence that I consider the opposition to Col: Hall’s election as at an end. I have not written to you thro the progress of the business least I should have led you into an error as to the result for at various stages it has presented different aspects to our veiw. The edition you have of the State constitutions tho’ printed since the adoption of our new constitution does not contain it, & I referred to the laws of our State in two volumes which have been transmitted to your office & in which you will find our present constitution. The construction we all put on it here, was that if they set aside the election they were bound to order a new one. With the reasons for this opinion I shall not trouble you merely observing that if the constitution gives them the power to set aside an election, it necessarily & ex vi termini vests them with the authority of ordering a new one.
Their object was however to turn Col: Hall out & put Genl. Mitchell in. In all the attempts which they have made on this subject we have at len[g]th foiled them. Our constitution allows two weeks of the session to elapse before the Governor is installed. This time was intended to have given an opportunity of contesting it. A week elapsed before their petitions appeared in our house. Upon enquiry the Speaker of the Senate to whom they ought to have been delivered over, had not received the returns from New-Castle & Sussex Counties. I enclose you an official detail of this business but suppose it must be already in your possession. After getting sufficient evidence before Senate of the loss of the returns from N. Castle & Sussex Counties the Duplicates were received agreeably to the constitution. ⟨A⟩ Resolution passed our house on we[d]nesday last sent down from the Senate for a joint meeting. I enclose you also the proceedings on the occasion. On friday a resolution was adopted by our house (tho opposed by the Republicans by a set of resolutions a copy of which I enclose you), for a committee of elections & the persons were nominated. The Senate however next morning rejected the proposition of our house & absolutely refused to go into a committee of elections. Our Senate you know consists of nine members. The late Speaker Dr. James Sykes acting at present as Governor does not sit. D. Rogers one of their men is in the chair. The three members from our County & my Cousin John Vining formerly in Congress & whom you very well know made the majority on the floor who opposed in the Senate the going into a committee of elections on their part. Mr. Vining tho’ as you must know a decided Federalist has acted throughout all this serious business in a manner which does him infinite honor. He has saved our State from a convulsion & stood in the gap which rescued us from passive obedience & non-resistance on the one side or an appeal to force against Tyranny on the other. He will receive I am sure the thanks of every thinking man for such conduct. Every in[s]trument every engine was employed to alter his purpose without success. The honest influence which the ties of relationship & friendship have given me over him enabled me to defeat them on every ground & to meet them at every avenue they pursued. To morrow Col: Hall will undoubtedly be sworn into office. I find from the news-papers & from other sources of information the business has excited some anxiety at Washington & I am happy to be able to anounce the triumph of Republicanism. Firmness & prudence have gained us the victory. At some periods the times were trying, the cloud looked black & there was no such thing as devining upon whose head the lightning would fall.
Our Governor will deliver on his installation a very conciliatory address calculated to heal the wounds which they have inflicted by their conduct on the people. We shall unfurl the banners of equal justice to all men be their political opinions what they may. That however we may differ upon the measures proper to be pursued or the laws necessary to be passed that like the providence of the Deity we wish them to operate equally on all. They now blame the effects of a spirit which they themselves have breathed into the people & which we are endeavouring to confine within proper limits. It does not however become those who have raised a torrent which threatens to sweep them all away, and indeed which whoever endeavours from honest motives to check is in danger of being born down by the flood, to talk & act in the manner they do. They are really the sources of it & the genuine authors. Let us however elevate ourselves above the common prejudices of men & preserve within the due bounds & direct in the proper course the public opinion in our favor. Having no object in veiw but the public good let us establish the principles of the revolution on a solid base which can hereafter neither be removed or shaken.
From Mr. Wright of the Senate I recd. a letter on the subject of the Marshall’s nomination I mean of this State. I considered it my duty actuated by no other veiws than the good of the cause to get my fellow members to sign a confidential letter which I wrote in reply signifying our wish that it should be confirmed & at the same time informed him that had I known that Capt: White would have made an objection I would have endeavoured to prevent it. I also there stated that the result of the contested election would be favourable.
I will thank you to communicate to the Post Master General, who has written on the subject to Col: Hall & at whose request Capt: W. jones of the House of Representatives furnished me with a Post Office list for this State, that in a few days we shall give him full information.
Let me suggest to you, with due deference that in 2. Durnf. & Easts’ Reports you will find a case which says that no Mandamus shall go where there is an offence de facto. I mention this not because I do not think the Supreme Court have acted unjustifiably in other respects, but because I think they have in every respect.
I have to regret that Congress has adopted a ratio unfavourable to this state. I mean to the Republican cause &, not with a local veiw to the private interests or influence of the State. Mr. Bayard has conducted the business in such a manner as will benifit his friends here. In our situation we require every fostering aid. We have suffered much & we wish to get hold of the power in order to give equal & exact justice to all men, convinced that the majority will forever after rally round our standard. Let me beg of you to think on the subject. The sentiments I have heretofore offered on the same topic are the result of due reflection & those in which we all seem to unite. Mr. Vining desires to be remembered to you in the most respectful manner & I do it with pleasure, so does my father. Please to remember me to the President in the same manner from whom I have rec[e]ived so many marks of attention & beleive me my Dr Sir Yours Most Sincerely
C. A. Rodney
P. S. Thursday 2. O. Clock. P.M. Jany 19. 1802.
I did not send this on by the mail as one of our Senators going home on saturday in consequence of a death in his family had not returned, which gave them a Majority in Senate. We sent for him last night & had him here this morning. Govr. Hall was qualified at 12. O Clock this day & deld. an address which you will see in the “Mirror” of Wilmington. Our resolutions & one of theirs passed in our house this day shall be sent on to you. We shall print every official document on the subject of the Governors election in a pamphlet & transmit you a copy.
C. A. R.
 

   RC (DLC). Enclosures not found, but see n. 3.


   Rodney’s handwriting here is indecipherable. If he did not write Mantua, he may have intended to refer to Massilia (Marseilles). Both were small cities loyal to Rome during the Second Punic War.


   Rodney referred to Laws of the State of Delaware, from the Fourteenth Day of October; One Thousand Seven Hundred, to the Eighteenth Day of August, One Thousand Seven Hundred and Ninety-Seven (2 vols.; Newcastle, Del., 1797; EvansCharles Evans, ed., American Bibliography … 1639 … 1820 (12 vols.; Chicago, 1903–34). 32030). For the source of JM’s confusion, see his letter to Rodney, 1 Jan. 1802, n. 1.


   The proceedings of the Delaware legislature on the contested election were printed in the Philadelphia Aurora General Advertiser, 22 Jan. 1802.


   Federalist James Sykes, Jr., a prominent physician, was Speaker of the Delaware House of Representatives from 1786 to 1801. He became governor when Richard Bassett resigned on 3 Mar. 1801 to accept an appointment to the federal judiciary from Adams (Robert Sobel and John Raimo, eds., Biographical Directory of the Governors of the United States, 1789–1978 [4 vols.; Westport, Conn., 1978], 1:213).


   Daniel Rogers, acting governor from 1797 to 1799, had been a supporter of the Adams administration (ibid., 1:212; Munroe, Federalist Delaware, p. 207 n.).


   John Vining had served in the Continental Congress, 1784–86, in the U.S. House of Representatives, 1789–93, and in the U.S. Senate, 1793–98 (Vining to JM, 18 Dec. 1792, PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 14:425, 426 n. 5).


   Robert Wright of Maryland had been elected as U.S. senator on 19 Nov. 1801 to fill the seat vacated by William Hindman.


   Jefferson nominated Joel Lewis as marshal for Delaware on 6 Jan. 1802, and the Senate confirmed him on 26 Jan. (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:401, 405). For the background of Lewis’s appointment, see Rodney to JM, 17 July 1801, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:430–33 and n. 2; and JM to Rodney, 6 Aug. 1801, and n. 2.


   Capt. Samuel White was a Federalist senator for Delaware from 1801 until his death in 1809 (Syrett and Cooke, Papers of HamiltonHarold C. Syrett and Jacob E. Cooke, eds., The Papers of Alexander Hamilton (26 vols.; New York, 1961–79)., 24:251 n. 3).


   This was probably Republican William Jones of Pennsylvania who served in the House during the Seventh Congress. He was secretary of the navy in JM’s cabinet from 12 Jan. 1813 to 2 Dec. 1814.


   Gideon Granger was at this time working to give the political balance of the heavily Federalist Post Office Department a more Republican tone through the appointment of party followers (Cunningham, Process of Government under Jefferson, pp. 149–51).


   Rodney compared the case of Marbury v. Madison to The King against the Mayor, Aldermen, and Common Council, of London, in which the plaintiff, who was suspended from a life position for defaults in his accounts, sued for a mandamus ordering his restoration to office. The suit was rejected on the grounds that even though the suspension itself was irregular, there was good cause for it had it been regular. Jefferson had similarly maintained that Marbury and his coplaintiffs had no right to their commissions which had not been delivered before Adams’s departure from office and that therefore their removal was legal (Charles Durnford and Edward Hyde East, Reports of Cases Argued and Determined in the Court of King’s Bench … [8 vols.; Dublin, 1791–1800], 2:177–82; Malone, Jefferson and His TimeDumas Malone, Jefferson and His Time (6 vols.; Boston, 1948–81)., 4:144–45).


   In January 1802, after prolonged and heated debate, Congress passed an apportionment bill for determining representation in the House of Representatives by the ratio of one representative for every thirty-three thousand inhabitants, thus restricting Delaware, with its population of sixty thousand, to one member. Had the alternative ratio of thirty thousand been approved, Delaware would have been entitled to two representatives (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 1st sess., 42–46, 333–35, 337–42, 365–75, 377–404; U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:128).


   The address of Gov. David Hall was also printed in the Philadelphia Aurora General Advertiser, 22 Jan. 1802.

